DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 amending Claim 1 has been entered.  Claims 1 – 4, 6 – 10, 13 – 15, and 17 – 20 are examined.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 4, 6 – 10, 13 - 15, and 17 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written Claim 1 recites a gas turbine engine which is an apparatus; however, the scope of Claim 1 is not limited to a single gas turbine engine or a single gas turbine engine family (a “base” model gas turbine engine like the PW4000 engine family with lower thrust models and higher thrust models to cover a narrow thrust range).  Instead, the scope of Claim 1 encompasses all future gas turbine aircraft engines within the huge maximum net thrust range from 160 kN to 550 kN (about 36,000 to 123,000 lbf – pound force), the broad CMC mass range of 2% to 15% of the second turbine total mass, and the resulting normalized thrust range.  No known single aircraft gas turbine engine covers the huge maximum net thrust range of 160 kN to 550 kN (about 36,000 to 123,000 lbf – pound force).  No known single aircraft gas turbine engine family covers the huge maximum net thrust range of 160 kN to 550 kN because completely different gas turbine engines were required for the lower bound and the upper bound.  For example, the CFM56-5C aircraft gas turbine engine had maximum net thrust of 151 kN (34,000 lbf) with a fan diameter of 72.3 inches, an engine length of 103 inches, and a dry weight of 5,830 lbs (see Wikipedia CFM56 webpage).  However, the GE90-115 aircraft gas turbine engine had maximum net thrust of 513.9 kN (115,000 lbf) with a fan diameter of 128 inches, an engine length of 286.7 inches, and a dry weight of 19,316 lbs (see Wikipedia GE90 webpage).  The GE90-115 fan diameter was 1.77 times larger than the CFM56-5C fan diameter (128 inch / 72.3 inch = 1.77).  The GE90-115 engine 

    PNG
    media_image1.png
    595
    998
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    567
    886
    media_image2.png
    Greyscale

Similarly, gas turbine engines with maximum net thrusts in the middle of the claimed broad range would have had different engine designs and physical dimensions from the CFM56 (low end of range) and the GE90 (high end of range).  For example, the PW4000 family of aircraft gas turbine engines had a lower thrust of 222 kN (50,000 lbf) with a 94 inch fan and 9,420 lb engine weight with the upper thrust of 441 kN (99,040 lbf) had a 112 inch fan and 16,260 lb engine weight.  Applicant’s original written description contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the all of the possible engine designs encompassed by the claimed scope of Claim 1.  As discussed on Pgs. 42 – 43 of the Office Action mailed on 10/29/2020, the scope of Claim 1 encompasses all future gas turbine aircraft engines within the huge maximum net thrust range from 160 kN to 550 kN, the known turbine entry temperature range, the broad CMC mass range, and the resulting normalized thrust range.  Therefore, Applicant Claims 1 – 4, 6 – 10, 13 - 15, and 17 – 20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 6 – 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jane's Aero-Engines, Issue Seven, Edited by Bill Gunston, Jane's Information Group Inc., Alexandria, Virginia, 2000, hereinafter “Janes” as evidenced by Allen et al. (5,344,510) in view of Bjorn Fehrm, “Fundamentals of airliner performance, Part 6; the engine”, Leeham News and Analysis, January 19, 2015, [ //leehamnews.com/2015/01/19/fundamentals-of-airliner-performance-part-6-the-engine/ accessed on 10/23/2020] hereinafter “Fehrm” in view of  Kronogard (3,943,703) in view 
Regarding Claim 1, Janes teaches, in Fig. A (top right corner of Pg. 501), the invention as claimed, including a gas turbine engine for an aircraft (Pg. 501, first column - PW4000 family of engines powered various wide-body aircraft) comprising: an engine core comprising: a first turbine (labeled), a first compressor (labeled), and a first core shaft (labeled) connecting the first turbine (labeled) to the first compressor (labeled); a second turbine (labeled), a second compressor (labeled), and a second core shaft Official Notice in the Office Action mailed on 04/27/2020 in Applicant’s reply filed on 07/24/2020. MPEP 2144.03(C).  Examiner takes Official Notice that it was known in the gas turbine art that the high pressure spool, i.e., second compressor (HPC – high pressure compressor) connected to second turbine (HPT - high pressure turbine) via a second core shaft rotated at a higher revolutions per minute (RPM) than the low pressure spool, i.e., first compressor (LPC – low pressure compressor) connected to first turbine (LPT - low pressure turbine) via first core shaft.   ], the second turbine (HPT) comprising at least two rows of rotor blades (turbine blades) and at least two rows of stator vanes, and at least one of (i) an axially most upstream row of rotor blades and (ii) an axially most upstream row of stator vanes, in the second turbine is metallic [Janes taught, on Pg. 505, first column under heading ‘HP Turbine’ that the HPT had two stages with a first row of single crystal metal alloy (PWA1480) and a second row of advanced single crystal metal alloy (PWA1484).  The glossary of Janes teaches that a ‘stage’ was one complete ring of rotating blades together with an associated ring of adjacent stator vanes.  PWA was an acronym for ‘Pratt and Whitney Aircraft’.  As evidenced by Allen, Col. 1, ll. 14 – 17 and Col. 2, ll. 20 – 40, PWA1480 and PWA1484 were two patented high temperature superalloys, i.e., metallic, that were used in gas turbine engines.  Therefore, the two stage HPT of Janes taught “at least two rows of rotor blades (rotating turbine blades) and at least two rows of stator vanes (fixed 

    PNG
    media_image3.png
    723
    865
    media_image3.png
    Greyscale


Therefore, the turbine entry temperature, known in the gas turbine art as TET, was recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result was that increasing the turbine entry temperature (TET) was among the best way of increasing the gas turbine efficiency, i.e., creating shaft horsepower (Hp) with the smallest engine core (HPC-combustor-HPT). Therefore, since the general conditions of the claim, i.e., that increasing the TET of a gas turbine engine to a range of from 1800K to 2100K to increase efficiency, was disclosed in the prior art by Fehrm and Kronogard, it was not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the turbine entry 
Janes, as evidenced by Allen, i.v., Fehrm and Kronogard, teaches a gas turbine aircraft engine, i.e., base device, upon which the claimed invention can be seen as an improvement.  Janes, as evidenced by Allen, i.v., Fehrm and Kronogard, as discussed above, is silent on a gearbox, in the PW4000 family of engines, that receives an input from the first core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the first core shaft.  Janes further teaches, on Pgs. 510 – 512, the PW8000 gas turbine aircraft engine that had an engine core comprising: a first turbine (labeled ‘3 stage Low Pressure Turbine’ – Figure on bottom of Pg. 511), a first compressor (labeled ‘3 stage LPC’), and a first core shaft (shaft connecting LPC to LPT) connecting the first turbine (LPT) to the first compressor (LPC); a second turbine (labeled ‘1 stage High Turbine’), a second compressor (labeled ‘5 stage High Speed / High Pressure Compressor’), and a second core shaft (shaft connecting HPC to HPT) connecting the second turbine (HPT) to the second compressor (HPC), the second turbine, second compressor, and second core shaft being arranged to rotate at a higher rotational speed than the first core shaft (conventional in the gas turbine art), the gas turbine engine further comprising: a fan (labeled ‘Solid Shroudless Fan’) comprising a plurality (Pg. 511, first column teaches 26 fan blades) of fan blades; a gearbox (labeled ‘Fan Drive Gear System’) that receives an input from the first core shaft (Pg. 511 top left figure labeled ‘LPT input shaft’) and outputs drive to the fan (labeled ‘Fan Rotation’) so as to drive the fan at a lower rotational speed (Pg. 511, first column, in heading ‘Gearbox’ fan take-off maximum rotational speed was 3,200 rpm) than the first core 
Thus, improving a particular device (gas turbine aircraft engine), based upon the teachings of such improvement in Janes and Wilfert, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying these known improvement techniques in the same manner to the gas turbine aircraft engine of Janes, and the results would have been predictable and readily recognized, that incorporating a reduction gearbox that receives an input from the first core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).  It would have been obvious, to one of ordinary skill in the art at the time of the invention that modifying the PW4000 family of engines with a reduction gearbox and the resulting LPT modifications would have provided a normalized thrust in a particular range by reducing the weight of the LPT, i.e., second turbine.  As shown in Table 1 below, it would have been obvious, to one of ordinary skill in the art at the time of the invention, that reducing the direct drive LPT weight by about 30% yielded a normalized thrust in the range of from 0.30 to 0.5 kN/kg, specifically 0.30 kN/kg for the PW4462 and 0.32 kN/kg for the PW4168.
Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, is silent on a second most axially upstream row of stator vanes in the second turbine comprising a ceramic matrix composite and a second most axially upstream row of rotor blades in the second turbine comprising a ceramic matrix composite, wherein the second most axially upstream row of rotor blades does not include cooling air passages.  Janes further teaches, on Pg. 505, first column, in heading ‘HP Turbine’, that the two stages (stator vanes and turbine rotor blades) were air-cooled.  Fehrm further teaches, in Fig. 4 and Pgs. 14 – 15, that the LEAP gas turbine engine used ceramic matrix composite materials (CMC) turbine shrouds which required less cooling than the conventional metal Nickel alloy shrouds.  Fehrm further teaches, in Pg. 14, second paragraph, that a 1% increase in thrust specific fuel consumption (TSFC), i.e., 1% increase in fuel efficiency, resulted by reducing the turbine cooling air by half.  Miller 
Thus, improving a particular device (gas turbine aircraft engine), based upon the teachings of such improvement in Fehrm, Miller, Langenbrunner, Paris-2013,  Turbomachinery, Greitzer, and Nikkanen, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying these known improvement techniques in the same manner to the gas turbine aircraft engine of Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, and the results would have been predictable and readily recognized, that modifying the conventional metallic materials of the second stage of the HPT (second turbine) so that the second most axially upstream row (second stage) of stator vanes in the HPT were a ceramic matrix composite (CMC) and a second most axially upstream row of (second stage) rotor/turbine blades in the HPT comprising a solid CMC, i.e., does not include cooling air passages, would have facilitated increasing engine fuel efficiency by reducing the weight/mass of the turbine, as taught by Nikkanen, and would have  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, Turbomachinery, and Greitzer, is silent on the mass of the ceramic matrix composite in the second turbine (HPT) is in the range of from 2% to 15% of the total mass of the second turbine, wherein the normalized thrust [per Applicant’s definition normalized thrust = maximum net thrust of the engine at sea level / total mass of the first and second turbines] is in the range of from 0.30 to 0.5 kN/kg.  Janes further teaches, on Pg. 502, second column, in heading ‘PW4462’, that the maximum net thrust of the PW4462 engine at sea level, i.e., take-off (T-O) rated thrust, was 275.8 kN (62,000 lb).  Janes further teaches, on Pg. 503, first column, in heading ‘PW4168’, that the maximum net thrust of the PW4168 engine at sea level, i.e., take-off (T-O) rated thrust, was 305.2 kN (68,000 lb).  As discussed above, Fehrm further teaches, in Fig. 4 and Pgs. 14 – 15, that the LEAP gas turbine engine used ceramic matrix composite materials (CMC) turbine shrouds which required less cooling than the conventional metal Nickel alloy shrouds.  Fehrm further teaches, in Pg. 14, second paragraph, that a 1% increase in thrust specific fuel consumption (TSFC), i.e., 1% increase in fuel efficiency, resulted by reducing the turbine cooling air by half.  As discussed above, Turbomachinery teaches, on Pg. 1, second to last paragraph, a GE F414 military gas 
Thus, improving a particular device (gas turbine aircraft engine), based upon the teachings of such improvement in Janes, Fehrm, Turbomachinery, Greitzer, and Nikkanen, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying these known improvement techniques in the same manner to the gas turbine aircraft engine of Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and the results would have been predictable and KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).  As shown in Table 1 below, it would have been obvious, to one of ordinary skill in the art at the time of the invention, that reducing the direct drive engine HPT and LPT weights by about 30% yielded a normalized thrust in the range of from 0.25 to 0.5 kN/kg, specifically 0.25 kN/kg for the PW4462 and 0.26 kN/kg for the PW4168.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, as discussed above, is silent on the combination of (#1) the mass of the ceramic matrix composite in the second turbine is in the range of from 2% to 15% of the total mass of the second turbine and (#2) wherein the normalized thrust [per Applicant’s definition normalized thrust = maximum net thrust of the engine at sea level / total mass of the first/LPT turbine and second/HPT turbine] is in the range of from 0.30 to 0.5 kN/kg.  The mass of the ceramic matrix composite in the second turbine is in the range of from 2% to 15% of the total mass of the second turbine was recognized as a result-effective variable, i.e. a variable In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the percentage mass of the ceramic matrix composite in the second turbine determined the percentage weight reduction relative to a conventional all metal turbine of the same design, i.e., same physical dimensions and power output.  As taught by Nikkanen, the primary objective in aircraft gas turbine engine fabrication was to avoid a weight increase because any extra weight resulted in additional fuel consumption, i.e., lower fuel efficiency, therefore, reducing the engine weight by reducing the second turbine weight would have increased the engine fuel efficiency.  In this case, the recognized result is that the maximum net thrust of the engine at sea level, i.e., take-off (T-O) rated thrust, determined the particular aircraft that the engine could power.  For example, a large wide-body aircraft like the Boeing 777 required engines with higher take-off (T-O) rated thrust (115,300 lbf for a 777/300ER) than the engines of a smaller narrow-body aircraft like the Boeing 737 (27,000 lbf for a 737-900).  Furthermore, the recognized result is that the total turbine mass or weight, was a component of the gas turbine engine thrust to overall weight ratio, in this case the thrust to turbine weight ratio, where a higher thrust to weight ratio meant a more fuel efficient gas turbine engine.  Therefore, since the general conditions of the claim, i.e., that the gas turbine aircraft engine had a normalized thrust = maximum net thrust of the engine at sea level / total mass of the first/LPT turbine and second/HPT 
Note 1: It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).  
Re Claim 2, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above, including wherein the normalized thrust is in the range of from 0.30 to 0.45 kN/kg.  As discussed in Claim 1 above, normalized thrust of 0.30 and 0.32 were in the range of from 0.30 to 0.45 kN/kg.  Furthermore, the normalized thrust in the range of from 0.30 to 0.45 kN/kg was optimization of known results effective variables as discussed in Claim 1 above.
Re Claim 3, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above; except, wherein the mass of the first turbine plus the mass of the second turbine is no greater than 17% of the total dry mass of the gas turbine engine.  The mass of the two turbines was recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the total turbine mass or weight, i.e., mass of the first turbine plus the mass of the second turbine, was a component of the gas turbine engine thrust to overall weight ratio, in this case the thrust to turbine weight ratio, where a higher thrust to weight ratio meant a more fuel efficient gas turbine engine.  As taught by Nikkanen, in Col. 1, ll. 52 – 57, the primary objective in aircraft gas turbine Note 1 above.  Applicant’s claimed invention is merely carrying forward the conventional gas turbine aircraft engine design concept of increasing the thrust to weight ratio of an aircraft engine to increase fuel efficiency by generating the same or greater thrust with a lighter engine by replacing the heavy metal turbine components with lighter and greater heat resistant CMC components.
Re Claim 4, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above, including wherein the maximum net thrust of the engine at sea level is either in the range of from 170kN to 250kN or is in the range of from 300 kN to 500 kN.  Maximum net thrust of the engine at In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the maximum net thrust of the engine at sea level, i.e., take-off (T-O) rated thrust, determined the particular aircraft that the engine could power.  For example, a large wide-body aircraft like the Boeing 777 required engines with higher take-off (T-O) rated thrust than the engines of a smaller narrow-body aircraft like the Boeing 737.  Therefore, since the general conditions of the claim, i.e., that gas turbine aircraft engines had a maximum net thrust of the engine at sea level, were disclosed in the prior art by Janes and Greitzer, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the gas turbine aircraft engine taught by Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, having wherein the maximum net thrust of the engine at sea level is either in the range of from 170kN to 250kN or is in the range of from 300 kN to 500 kN.  Furthermore, the maximum net thrust range of the engine at sea level is either in the range of from 170kN to 250kN or is in the range of from 300 kN to 500 kN is recognized by the Examiner to be a very broad range for a single gas turbine aircraft engine model and/or for a single gas turbine aircraft engine family.  For example, the narrow-body Boeing 737 aircraft used small engines (CFM56-
Re Claim 6, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above; except, wherein the mass of ceramic matrix composite in the second turbine is in the range of from 4% to 10% of the total mass of the second turbine.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to design the second turbine to have had a mass of ceramic matrix composite (CMC) in the range of from 4% to 10% of the total mass of the second turbine because Applicant has not disclosed that the mass of ceramic matrix composite in the range of from 4% to 10% of the total mass of the second turbine provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with the about 30% to 40% turbine weight reduction by using CMC instead of conventional nickel alloys because Nikkanen taught that reducing gas turbine aircraft engine weight facilited Claim 6 because the selection of the particular percentage mass of CMC relative to the total mass of the second turbine was an obvious engineering design trade-off between the advantages and disadvantages of CMC relative to the advantages and disadvantages of conventional turbine metals.
Re Claim 7, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 1, including wherein the first turbine comprises at least one ceramic matrix composite component.
Re Claim 8, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above including wherein: the axially most upstream row of stator vanes are metallic, in this case PWA 1480 metal alloy as discussed in the Claim 1 rejection above.
Re Claim 9, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above including wherein: the axially most upstream row of rotor blades are metallic, in this case PWA 1480 metal alloy as discussed in the Claim 1 rejection above.
Claim 10, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 1; including, wherein: the axially most upstream row of rotor blades is radially surrounded by seal segments; and the seal segments comprise a ceramic matrix composite.  As discussed in Claim 1 above, Fehrm taught, in Fig. 4 and Pgs. 14 – 15, that the LEAP gas turbine engine used ceramic matrix composite materials (CMC) turbine shrouds which required less cooling than the conventional metal Nickel alloy shrouds.  Fehrm taught, in Pg. 14, second paragraph, that a 1% increase in thrust specific fuel consumption (TSFC), i.e., 1% increase in fuel efficiency, resulted by reducing the turbine cooling air by half.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, with the most axially upstream row of rotor blades being radially surrounded by CMC seal segments to facilitate increase gas turbine engine fuel efficiency.
Re Claim 13, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 1; except, wherein: the second most axially upstream row of rotor blades is radially surrounded by ceramic matrix composite seal segments.  As discussed in Claim 1 above, Fehrm taught, in Fig. 4 and Pgs. 14 – 15, that the LEAP gas turbine engine used ceramic matrix composite materials (CMC) turbine shrouds which required less cooling than the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, with the second most axially upstream row of rotor blades is radially surrounded by ceramic matrix composite seal segments to facilitate increase gas turbine engine fuel efficiency by reducing the required amount of cooling.
Re Claim 14, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 1; except, wherein an axially most upstream row of stator vanes in the first turbine comprise a ceramic matrix composite.  As discussed in Claim 1 above, Greitzer taught, in Table H.5, reducing the weight of the low pressure turbine by about 30% by utilizing CMC in place of the conventional metallic, i.e., nickel alloy, stator vanes and turbine blades.  
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to design an axially most upstream row of stator vanes in the first turbine comprise a ceramic matrix composite because Applicant has not disclosed that an axially most upstream row of stator vanes in the first turbine comprise a ceramic matrix composite provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with the about 30% turbine Claim 14 because the selection of the particular row of stator vanes to be made out of a ceramic matrix composite was an obvious engineering design trade-off between the advantages and disadvantages of CMC relative to the advantages and disadvantages of conventional turbine metals.  Furthermore, one of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with the stator vanes made of conventional nickel alloy in the low pressure turbine, e.g., first turbine, because stator vanes made out of conventional nickel alloy materials have been used in gas turbine aircraft engines for decades.
Re Claim 15, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 1; except, wherein an axially most upstream row of rotor blades in the first turbine comprise a ceramic matrix composite.  As discussed above in Claim 1, Greitzer taught, in Table H.5, that conventional rotor blades of a low pressure turbine were metallic, i.e., nickel alloy, and replacing said conventional metallic blades with CMC blades reduced the turbine weight by about 30%.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, 
Re Claim 17, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 1, and Janes further teaches, on Pg. 501, first column, third paragraph, that the PW4000 family of gas turbine aircraft engines had fan diameters of 94 inches (238.7 cm), 100 inches (254 cm), and 112 inches (284.5 cm) which were within the claim range of wherein the fan diameter is in the range of from 225 cm to 400 cm.
Claim 19, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 7, including wherein the mass of ceramic matrix composite in the first and second turbines is in the range of from 1% to 15% of the total mass of the first and second turbines.
Re Claim 20, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 7, except wherein the mass of ceramic matrix composite in the first and second turbines is in the range of from 2% to 12% of the total mass of the first and second turbines.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to design the first and second turbines to have had the mass of ceramic matrix composite in the first and second turbines is in the range of from 2% to 12% of the total mass of the first and second turbines because Applicant has not disclosed that the mass of ceramic matrix composite in the first and second turbines is in the range of from 2% to 12% of the total mass of the first and second turbines provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with the about 30% to 40% turbine weight reduction by using CMC instead of conventional nickel alloys in the high pressure turbine, e.g., second turbine, and the about 30% weight reduction in the low pressure turbine, e.g., first turbine, because Nikkanen taught that reducing gas turbine aircraft engine weight facilited increased fuel efficiency.  Therefore, it would have been Claim 20 because the selection of the particular percentage mass of CMC first and second turbines relative to the total mass of the first and second turbine was an obvious engineering design trade-off between the advantages and disadvantages of CMC relative to the advantages and disadvantages of conventional turbine metals.


Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jane's Aero-Engines, Issue Seven, Edited by Bill Gunston, Jane's Information Group Inc., Alexandria, Virginia, 2000, hereinafter “Janes” as evidenced by Allen et al. (5,344,510) in view of Bjorn Fehrm, “Fundamentals of airliner performance, Part 6; the engine”, Leeham News and Analysis, January 19, 2015, [ //leehamnews.com/2015/01/19/fundamentals-of-airliner-performance-part-6-the-engine/ accessed on 10/23/2020] hereinafter “Fehrm” in view of  Kronogard (3,943,703) in view of Wilfert, Gunter, “Geared Fan”, Aero-Engine Design: From State of the Art Turbofans Towards Innovative Architectures, von Karman Institute for Fluid Dynamics, Belgium, March 3 – 7, 2008, hereinafter “Wilfert” in view of Nikkanen (5,575,147) in view of Miller et al. (20180355804) in view of Langenbrunner et al., “Dynamic Response of a Metal and a CMC Turbine Blade during a Controlled Rub Event using a Segmented Shroud”, GT2014-27156, Proceedings of ASME Turbo Expo 2014: Turbine Technical Conference and Exposition, Dusseldorf, Germany, June 16 – 20, 2014, hereinafter “Langenbrunner”  as applied to Claim 1 above, and further in view of Ning et al. (2016/0290157A1).

Re Claim 10, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 1; except, the axially most upstream row of rotor blades being radially surrounded by seal segments; and the seal segments comprise a ceramic matrix composite.  As discussed in Claim 1 above, Fehrm taught, in Fig. 4 and Pgs. 14 – 15, that the LEAP gas turbine engine used ceramic matrix composite materials (CMC) turbine shrouds which required less cooling than the conventional metal Nickel alloy shrouds.  Fehrm taught, in Pg. 14, second paragraph, that a 1% increase in thrust specific fuel consumption (TSFC), i.e., 1% increase in fuel efficiency, resulted by reducing the turbine cooling air by half.  Ning teaches, in Figs. 1 and 2, a similar gas turbine aircraft engine having an axially most 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, with the most axially upstream row of rotor blades being radially surrounded by CMC seal segments, taught by Fehrm and Ning, because said CMC seal segments had a high thermal capacity to accommodate the high temperature combustion gases while requiring less cooling which was why CMC seal segments were conventionally used in the gas turbine art.
Re Claim 13, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 12; except, wherein: the second most axially upstream row of rotor blades is radially surrounded by ceramic matrix composite seal segments.  Ning teaches, in Figs. 1 and 4, a similar gas turbine aircraft engine having the second most axially upstream row of rotor blades (64) being radially surrounded by ceramic matrix composite seal segments (224).  As discussed in Claim 1 above, Fehrm taught, in Fig. 4 and Pgs. 14 – 15, that the LEAP gas turbine engine used ceramic matrix composite materials (CMC) turbine 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Janes, as evidenced by Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, with the second most axially upstream row of rotor blades is radially surrounded by ceramic matrix composite seal segments, taught by Fehrm and Ning, because said CMC seal segments had a high thermal capacity to accommodate the high temperature combustion gases while requiring less cooling which was why CMC seal segments were conventionally used in the gas turbine art.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jane's Aero-Engines, Issue Seven, Edited by Bill Gunston, Jane's Information Group Inc., Alexandria, Virginia, 2000, hereinafter “Janes” as evidenced by Allen et al. (5,344,510) in view of Bjorn Fehrm, “Fundamentals of airliner performance, Part 6; the engine”, Leeham News and Analysis, January 19, 2015, [ //leehamnews.com/2015/01/19/fundamentals-of-airliner-performance-part-6-the-engine/ accessed on 10/23/2020] hereinafter “Fehrm” in view of  Kronogard (3,943,703) in view of Wilfert, Gunter, “Geared Fan”, Aero-Engine Design: From State of the Art Turbofans Towards Innovative Architectures, von Karman Institute for Fluid Dynamics, Belgium, March 3 – 7, 2008, hereinafter “Wilfert” in view of Nikkanen (5,575,147) in view of Miller et al. (20180355804) in view of Langenbrunner et al., “Dynamic Response of a Metal and a CMC Turbine Blade during a Controlled Rub Event using a Segmented Shroud”, GT2014-27156, Proceedings of ASME Turbo Expo 2014: Turbine Technical Conference and Exposition, Dusseldorf, Germany, June 16 – 20, 2014, hereinafter “Langenbrunner” in view of “Paris Air Show 2013: A century of aircraft progress”, CompositesWorld, September 2, 2013, [ https://www.compositesworld.com/articles/paris-air-show-2013-a-century-of-aircraft-progress accessed on 06/21/2021],  hereinafter “Paris-2013” in view of “CMCs will revolutionize aero and land-based gas turbines”, Turbomachinery International, November 5, 2015, hereinafter “Turbomachinery” in view of Greitzer et al., “Volume 2: Appendices – Design Methodologies for Aerodynamics, Structures, Weight, and Thermodynamic Cycles”, Final Report, Cooperative Agreement Number NNX08AW63A, Massachusetts Institute of Technology, March 31, 2010, hereinafter “Greitzer” as evidenced by Bill Read, “Powerplant Revolution”, AeroSpace, May 2014, hereinafter “Bill Read” as applied to Claim 1 above, and further in view of Schwarz et al. (2013/0224049A1).
Re Claim 18, Janes, as evidenced by Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above Claim 1; except, wherein the gear reduction ratio of the gearbox is in the range of from 3.3 to 4.  Janes further teaches, on Pg. 511, first column, under heading ‘Gearbox’, a gear reduction ratio of 2.8 = 9,000 / 3,200.  Wilfert further teaches, in Fig. 3 on Pg. 5, that the fan tip speed was limited to a maximum of 430 meters/second (1,410.7 feet/second) by aerodynamic losses and noise limits which meant that as the fan diameter was increased the fan rotational speed had to be reduced.  Wilfert teaches, on Pgs. 6 – 8, under heading ‘3.2 Geared Turbo Fan as the Next Step’, that the reduction gearbox between the fan and the low pressure spool facilitated decoupling the fan rotational speed from the low pressure turbine speed so that the fan can turn at its optimum slow speed while the low pressure turbine can turn at its optimum fast speed.  Wilfert teaches, in Fig. 7 on Pg. 8, that the fan noise was proportional to the fan tip speed to the fourth power which meant that the lower fan tip speed of a geared turbofan facilitated lower fan noise relative to a similar conventional direct drive engine.  Schwarz teaches, in Para. [0037] and Figs. 1 and 2, a similar gear reduction (48) turbofan gas turbine aircraft engine (20) with a gear reduction ratio greater than about 2.5:1 and turbine blades made of ceramic matric composite (CMC) material, Paras. [0008], [0011], [0013], [0016], [0024], [0043] to [0045].
Therefore, the gear reduction ratio was recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is the gear reduction ratio was the low pressure turbine revolutions per minute (rpm) divided by the fan rpm where the upper limit of the fan rpm depended on the fan diameter.  Therefore, a higher gear reduction ratio meant that the low pressure turbine could rotate Note 1 above.


Response to Arguments
Applicant's arguments filed 06/15/2021 have been fully considered and to the extent possible have been addressed in the rejections above, at the appropriate locations.

Furthermore, Applicant’s arguments on Pg. 7 under heading § 112(a) Rejection  are not persuasive because Claim 1 is broadly drawn to a genus of aircraft gas turbine engines spanning a maximum net thrust of the engine at sea level is in the range of from 160 kN to 550 kN.  As discussed in the written description rejection, a plurality of physically different aircraft gas turbine engines would be required to provide the claimed maximum net thrust range of 160 kN to 550 kN.  The plurality of engines would have different fan diameters, different engine lengths, different engine weight/mass, different MPEP 2163(II)(3)(a)(ii) states “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").”  Applicant’s disclosure failed to satisfy the written description requirement by reduction to drawings because Fig. 1 is a generic cross-sectional illustration of a conventional aircraft gas turbine engine, Fig. 2 is a generic cross-sectional illustration a portion of a conventional aircraft gas turbine engine, Fig. 3 is an end-view of the gearbox, and Fig. 4 is a generic cross-sectional illustration of a portion of a conventional aircraft gas turbine engine showing the HPT/second turbine and a portion of the LPT/first turbine.  Applicant’s disclosure failed Claim 1 recites “the mass of the ceramic matrix composite in the second turbine is in the range of from 2% to 15% of the total mass of the second turbine” and recites “the normalized thrust is in the range of from 0.30 to 0.5 kN/kg” where normalized thrust = maximum net thrust of the engine at sea level / total mass of the first and second turbines.  By failing to disclose numerical values of the total mass of the first turbine and the total mass of the second turbine the mass of the ceramic matrix composite in the second turbine is just a range of percentages.  And the normalized thrust is just a range of ratios.  Therefore, Claim 1 does not recite a single aircraft gas turbine engine that has been reduced to practice such that one of ordinary skill in the art would recognize applicant was in possession of the claimed invention.  Similarly, the application as filed does not disclose the complete structure of the claimed invention as a whole in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was 
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. Id.  Since Applicant’s original disclosure failed to clearly describe one embodiment of the claimed aircraft gas turbine engine and/or failed to clearly describe sufficient details of a "representative number of species", Claim 1 and the dependent claims failed to satisfy the written description requirement.  The rejections are maintained.




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570.  The examiner can normally be reached on Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORNE E MEADE/Primary Examiner, Art Unit 3741